vax teen’ ano government entities division department of the treasury internal_revenue_service washington d c sep uniform issue list ot’ reekeeereekkreaeekeererreerreere rakkkrerkeeereerekererererereeere hhkkkrerekrekereekeererrerereeeree legend taxpayer a an keke akhrheekrereereereraekerere re ira b kkkekrekrikeeerereerererekerrr ere erkerrererrerereke bank c we kx kekkekekrkkekrrkerererkerereeee account d kkk kekrkekrekekerekkeeeeeeekereaeerkeererrereraer amount me kxkekkkekerekreekekeererkeeeeekre dear kkkkkkekke the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from ira b totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a mistake made by bank c this letter is in response to a request for a letter_ruling dated date from your authorized representative as supplemented by additional correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code taxpayer maintains ira b with bank c on march changing investments within ira b with a representative of bank c the bank c representative recommended purchasing a certificate of deposit cd taxpayer a authorized the transfer of amount to a cd within ira b mistakenly amount was transferred to a cd in non-ira account d and amount was treated as a distribution from ira b taxpayer a discovered the mistake when he received his form 1099-r for from bank c bank c has provided documentation acknowledging the error taxpayer a discussed based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sectinn d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after december are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the oo distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error committed by bank c therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto sincerely keekrekekrekraeerererkeeererereekrerek kekeereereraeerrereeereeerreeeeee krereeeeerekereereerre rrereereeee address all correspondence to se t ep ra t1 if you wish to inquire about this ruling please this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office deleted copy of this letter notice of intention to disclose notice copy of cover leiter to authorized representative ch lle wr carlton a watkins manager employee_plans technical group enclosures
